Appeal from a judgment of the Steuben County Court (Joseph W Latham, J.), *1415rendered February 8, 2006. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [1]). The contention of defendant that the prosecutor coerced his guilty plea is not preserved for our review (see CPL 470.05 [2]) and, in any event, that contention is belied by defendant’s statements during the plea colloquy (see People v Cato, 306 AD2d 914 [2003], lv dismissed 1 NY3d 569 [2003]). Finally, to the extent that the contention of defendant that he was denied effective assistance of counsel survives his plea of guilty (see People v Burke, 256 AD2d 1244 [1998], lv denied 93 NY2d 851 [1999]), we conclude that it lacks merit (see generally People v Ford, 86 NY2d 397, 404 [1995]; People v Gradia, 28 AD3d 1206, 1207 [2006], lv denied 7 NY3d 756 [2006]). Present—Hurlbutt, J.P., Centra, Lunn, Fahey and Pine, JJ.